      Case 3:21-cv-00177-DPM-ERE Document 4 Filed 08/31/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

FREDERICK BERNARD MOORE                                                 PLAINTIFF

V.                         NO. 3:21-cv-177-DPM-ERE

STEVE FRANKS, et al.                                                 DEFENDANTS

                                      ORDER

      Plaintiff Frederick Bernard Moore, an Arkansas Division of Correction

inmate formerly housed at the Greene County Detention Facility (Detention

Facility), filed this civil rights lawsuit without the help of a lawyer under 42 U.S.C.

§ 1983. Doc. 2. Mr. Moore is proceeding in forma pauperis.

      In his complaint, Mr. Moore alleges that: (1) Defendants Steve Franks, Brent

Cox, J. Trowbridge, K. Jhonson, T. Huggins, T. Glenn, and Anthony Carter were

deliberately indifferent to his serious medical needs while he was incarcerated at the

Detention Facility from September 2019 until March 2020; and (2) Defendant

Gibson violated his due process rights on October 17, 2019. For screening purposes,

Mr. Moore has stated a deliberate-indifference claim against Defendants Franks,

Cox, Trowbridge, Jhonson, Huggins, Glenn, and Carter. Accordingly, service of

those claims is now proper. The Court will address Mr. Moore’s procedural due

process claim against Defendant Gibson in a separate Recommendation.

      IT IS THEREFORE ORDERED THAT:
      Case 3:21-cv-00177-DPM-ERE Document 4 Filed 08/31/21 Page 2 of 2




      1.    The Clerk of Court is directed to prepare summonses for Defendants

Franks, Cox, Trowbridge, Jhonson, Huggins, Glenn, and Carter.

      2.    The United States Marshal is directed to serve each of these Defendants

with a summons, the complaint, and a copy of this Order without prepayment of fees

and costs, or security. Service for Defendants Franks and Cox should be attempted

through the Greene County Detention Facility, 1809 North Rocking Chair Road,

Paragould, Arkansas 72450. Service for Defendants Trowbridge, Jhonson, Huggins,

Glenn, and Carter should be attempted through counsel for Turn Key Health Clinics,

LLC, Alexandra G. Ah Loy, 19 NE 50th Street, Oklahoma City, OK 73105.

      DATED this 31st day of August, 2021.




                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
